PCIJ_B_18_DanzigILO_LNC_NA_1930-08-26_ADV_01_NA_01_FR.txt. 18

OPINION INDIVIDUELLE DE M. ANZILOTTI

J'ai le vif regret de ne pas approuver l’avis de la Cour
et j'ai le devoir de le constater. Comme, selon moi, les opi-
nions dissidentes ne doivent pas être une critique de ce que
la Cour a cru devoir dire, mais plutôt un exposé de la
manière de voir de l’auteur, je me bornerai à indiquer, aussi
brièvement que possible, mon point de vue et les motifs
sur lesquels il s’appuie. | |

I. — Si l’on prend les termes mêmes de la question posée
et si l’on tient compte du fait qu’elle a sa source dans une
demande d’admission de la Ville libre de Dantzig dans l’Or-
ganisation internationale du Travail, on est tout naturellement
porté à penser que ladite question vise en première ligne
l'admission de la Ville libre dans cette Organisation.

L'Organisation internationale du Travail étant réglée par la
Partie XIII du Traité de Versailles, c'est dans cette Partie
qu’il convient de rechercher les dispositions qui régissent
l’admission des membres au sein de l'Organisation et qui
prescrivent les qualités nécessaires pour devenir membre de
celle-ci. La seule disposition qui a trait à l'admission des.
membres et aux qualités requises à cet effet est l'alinéa 2
de l’article 387, aux termes duquel « les Membres originaires
de la Société des Nations seront Membres originaires de |
cette Organisation, et, désormais, la qualité de membre de
la Société des Nations entraînera celle de ladite Organisation ».
Comme aucun autre article de la Partie XIII du Traité de
Versailles n’a trait, directement ou indirectement, à la qua-
lité de membre de l'Organisation internationale du Travail,
il est permis de retenir, prima facie, que la qualité de membre
de l'Organisation n’est que la conséquence de la qualité
de membre de la Société.

2. — Il convient toutefois d'observer que la requête semble
partir d’une hypothèse différente, à savoir que la Ville libre
pourrait devenir membre de l'Organisation internationale du
Travail indépendamment de son admission dans la Société
19 | OPINION INDIVIDUELLE DE M. ANZILOTTI

des Nations. Cela résulte du fait que la demande de la Ville
libre est adressée à l'Organisation du Travail; les discussions
qui ont eu lieu au sein du Conseil d'administration du Bureau
international du Travail et les exposés écrits ou oraux pré-
sentés à la Cour semblent également le confirmer.

Comme l’hypothèse supposée par la requête porte sur un
point de droit, la Cour ne pourrait pas l’accepter sans consta-
ter d’abord si elle est fondée ou non. Il est clair que la Cour
ne saurait donner un avis en partant d’une hypothèse contraire
aux traités en vigueur.

La première question à résoudre est donc la suivante:
La Partie XIII du Traité de Versailles permet-elle de devenir
membre de l'Organisation internationale du Travail par des
voies autres que l’admission dans la Société des Nations ?

3. — Ma réponse est nettement négative. Pour moi, il
n'y a aucun doute que l'intention des Parties au Traité de
Versailles a été de faire coïncider la qualité de membre de
la Société des Nations et celle de membre de l'Organisation
internationale du Travail, et d'empêcher qu’un Etat ou une
communauté politique devienne “membre de l'Organisation
internationale du Travail sans être en même temps membre
de la Société des Nations.

Je puis admettre que l’article 387, alinéa 2, pris au pied
de la lettre, se borne à indiquer deux catégories de membres
de VOrganisation, sans exclure d’une manière formelle qu’il
puisse y en avoir d’autres. Mais puisque cette disposition
est, dans toute la Partie XIII, la seule qui s'occupe de la
qualité de membre de l'Organisation internationale du Travail,
et puisqu'on ne peut pas adhérer à un traité en dehors des
cas et des conditions dans lesquels cette adhésion est prévue,
la seule conclusion possible est qu’il n’y a d’autre voie pour
entrer dans l'Organisation internationale du Travail que celle
indiquée par l’article 387, alinéa 2.

Il ne serait d’ailleurs guère concevable que les auteurs du
Traité de Versailles eussent gardé le silence le plus absolu
sur les questions nombreuses et difficiles auxquelles donnerait
lieu l'admission de nouveaux membres dans l’Organisation
internationale du Travail, si cette admission était possible en
‘ dehors du .cas prévu à l’article 387, alinéa 2, cas qui trouve
20 . OPINION INDIVIDUELLE DE M. ANZILOTTI

son règlement dans l’article premier du Pacte de la Société
des Nations. En revanche, le Traité de Versailles contient
un grand nombre d’indications en faveur de l'interprétation
de l'article 387, alinéa 2, ci-dessus exposée. On peut mention-
ner l’article 23, litt. a, du Pacte de la Société des Nations;
l'alinéa premier du Préambule de la Partie XIII; l’article 392 ;
l’article 422, etc.; dispositions dont il résulte clairement
que l'Organisation internationale du Travail a été conçue
comme une association entre les membres de la Société des
Nations en vue de la réalisation d’une tâche indissolublement
liée à la tâche même de cette Société.

4. — J'arrive ainsi à la conclusion que l'hypothèse supposée
par la requête ne pouvait pas être admise par la Cour, car
elle est en contradiction avec le Traité de Versailles.

Ceci constaté, la Cour aurait dû, selon moi, déclarer qu’elle
ne pouvait guère donner l'avis qu'on lui avait demandé.
Pour moi, il est également inadmissible, soit que la Cour donne
suite à une requête fondée sur une hypothèse contraire au
droit, soit qu'elle modifie la requête pour la mettre en har-
monie avec ce que la Cour pense être le droit en vigueur.
Il aurait appartenu au Conseil de changer la requête d’après —
les indications de la Cour, s’il croyait convenable de demander
un avis sur la base de ces indications. |

Cette conclusion paraît s'imposer aussi par un autre ordre
de considérations. Une fois admis que la seule manière de.
devenir membre de l'Organisation internationale du Travail
. est l'admission dans la Société des Nations, la question qui se
pose est celle de savoir si le statut juridique spécial de la Ville
libre de Dantzig permet à la Ville libre de. devenir membre
de la Société des Nations. L’entrée dans l'Organisation inter-
nationale du Travail n’étant plus qu’une conséquence néces-
saire de l’admission dans la Société des Nations, la question
posée par la requéte serait alors une question préalable ou
incidente 4 la procédure d’admission de la Ville libre dans la
Société des Nations. Or, l'admission des membres rentre dans
la compétence exclusive de l’Assemblée ; il semble donc que,
seule, l’Assemblée pourrait demander à la Cour un avis consul-
tatif sur la question ainsi envisagée.
2I OPINION INDIVIDUELLE DE M. ANZILOTTI

5. — Tout cela, en interprétant la requête d’après sa teneur
naturelle et les circonstances qui l’ont déterminée.

‘On peut cependant se demander s’il n’est pas possible
d'interpréter la question posée à la Cour comme si elle, en
faisant abstraction de l’admission de la Ville libre dans l’Orga-
nisation internationale du Travail, ne visait que la compatibilité
des particularités propres au statut juridique de la Ville libre
avec l'exercice, par elle, des droits et l’accomplissement des
devoirs des membres de l'Organisation internationale du
Travail.

Bien que, comme il a été dit ci-dessus, la requête semble
se placer à un point de vue différent, il n’est peut-être pas
absolument impossible de limiter de cette manière la question
soumise à la Cour. En tout cas, c’est seulement en se plaçant
sur ce terrain que la Cour pouvait s'en occuper.

6. — La question de savoir si le statut juridique spécial
de la Ville libre est compatible avec la qualité de membre de
l'Organisation internationale du Travail, est au fond la ques-
tion de savoir si le fait que la Ville libre est placée sous la
protection de la Société des Nations et que la conduite de
ses affaires extérieures est assurée par la Pologne est de nature
à empêcher à la Ville libre l’exercice des activités propres
des membres de l'Organisation.

Il convient, cependant, de se demander tout d’abord si un
État ou une communauté politique dont les relations exté-
rieures sont assurées par un autre État et qui, partant, ne
jouit pas d’une entière liberté dans la sphère des rapports
internationaux, n’est pas, de ce chef déjà, dans l'impossibilité
d’être membre de l'Organisation internationale du Travail. |

La réponse négative ne semble guère douteuse. Quelle que
soit l'interprétation qu’on donne à l'alinéa 2 de l’article 387
du Traité de Versailles, il est certain que, par le jeu combiné
de cette disposition et de celle de l’alinéa 2 de l’article pre-
mier du Pacte de la Société des Nations, sont déjà et peuvent
devenir membres de l'Organisation internationale du Travail,
non seulement des États, mais aussi des Dominions et Colo-
“nies qui se gouvernent librement.
22 OPINION INDIVIDUELLE DE M. ANZILOTTI

Cette idée résulte également de l’alinéa premier de l’article 421
du Traité de Versailles, qui oblige les Membres de l’Organisa-
tion internationale du Travail à appliquer les conventions
auxquelles ils auront adhéré « à celles de leurs colonies ou
possessions et à ceux de leurs protectorats qui ne se gouver-
nent pas pleinement eux-mêmes ». Cette limitation, qui ne
s'accompagne d'aucune autre disposition ayant pour but
d'assurer l'application des conventions dans les territoires
dont il s’agit, ne se concilie avec le principe de l’universalité
potentielle de l'Organisation, formulé à l’alinéa 3 du Préambule
de la Partie XIII, que parce que les colonies, possessions ou
protectorats qui se gouvernent pleinement eux-mémes ont la
possibilité de devenir membres de l'Organisation.

Or, ce qui distingue les Dominions et les Colonies qui se
. gouvernent librement des États est surtout le fait que les
Dominions et les Colonies, tout en jouissant d’une très large
liberté de se gouverner, n'ont pas ou n’ont pas nécessairement
la liberté de conduire eux-mêmes leurs relations extérieures.
La liberté de se gouverner, que l’article premier du Pacte
considère comme une condition nécessaire de l’admission dans
la Société des Nations et qui est à la base de l’article 421,
alinéa premier, du Traité de Versailles, ne peut dès lors être
que la liberté intérieure, car autrement l'interprétation de ces
articles aboutirait à des résultats absurdes ou contradictoires.

En présence de textes si clairs et formels, on ne peut à
moins de conclure que le fait que la Ville libre ne jouit que
d’une liberté limitée dans la sphère des rapports internationaux
n'est pas, en soi-même, incompatible avec la qualité de Membre
de l'Organisation internationale du Travail.

7. — En revanche, il n’est guère douteux que la Ville libre
ne peut être Membre de l'Organisation internationale du Tra-
vail que pour autant que la Pologne aurait consenti à son
admission et que les organes compétents de la Société des
Nations n'auraient pas fait usage de leur droit de veto. Quelle
que soit la nature juridique de l'acte par lequel la Ville libre
entrerait dans l'Organisation. internationale du Travail, il est
certain que cet acte créerait pour la Ville libre des obligations
internationales; les dispositions du premier chapitre de la
Convention du 9 novembre 1920 sont donc applicables.
23 OPINION INDIVIDUELLE DE M. ANZILOTTI

Il s'ensuit que toute discussion sur la compatibilité de telle
ou telle disposition faisant partie du statut de la Ville libre
avec la Partie XITI du Traité de Versailles doit assumer comme
point de. départ le fait que la Ville libre se trouverait être
membre de l'Organisation internationale du Travail, avec le
consentement de la Pologne et sans opposition de la part des
organes compétents de la Société des Nations.

8. — Ce consentement semble pouvoir être compris de deux
manières différentes.

On peut tout d’abord se demander s’il est question seule-
ment du consentement que la Pologne donnerait à l’admission
de la Ville libre dans l'Organisation internationale du Travail
sous réserve de toutes les dispositions actuellement en vigueur.
La question à résoudre serait alors la suivante : Pareil consente-
ment aurait-il pour effet de mettre la Ville libre en situation
de pouvoir participer aux activités de l’Organisation internatio-
nale du Travail et s'acquitter des obligations qui incombent
aux membres de celle-ci? Cela revient à se demander si toutes les
dispositions qui règlent actuellement les rapports entre la Ville
libre et la Pologne, surtout en ce qui concerne la conduite des
affaires extérieures, sont compatibles avec les dispositions de
la Partie XIII du Traité de Versailles. On peut facilement
admettre qu'il y a des cas dans lesquels cette compatibilité
est au moins douteuse.

Telle ne semble cependant pas être la question posée. IL
convient en effet de considérer que cette question se réfère au
statut juridique spécial de la Ville libre dans son ensemble,
donc aussi pour autant qu’il admet ou exclut la possibilité de
changements. Ce point de vue paraît également répondre à la
manière de voir et aux désirs des intéressés. Il est certain que
les représentants de la Pologne et de la Ville libre et le Direc-
teur du Bureau international du Travail ont souligné qu'il ne
s'agissait pas de trancher un différend, mais d’éclaircir une
situation juridique douteuse et de chercher une voie qui per-
mettrait à la Ville libre de bénéficier des avantages de
l'Organisation internationale du Travail. C’est pourquoi je pense
que le consentement que la Pologne pourrait donner à l’admis-
sion de la Ville libre dans cette Organisation doit être envisagé
à un point de vue plus général. |
24 OPINION INDIVIDUELLE DE M. ANZILOTTI

Deux questions se posent alors: a) La Pologne a-t-elle le
droit de consentir à l’admission de la Ville libre dans l’Organi-
sation internationale du Travail, même si ce consentement doit
entraîner une modification du statut juridique spécial de la
Ville libre tel qu'il est actuellement en vigueur? b) Dans
l’affirmative, quels seraient, à un point de vue général, les
effets de ce consentement sur le statut juridique spécial de la

Ville libre ?

9. — Ad a) Le représentant du Gouvernement polonais a
soutenu devant la Cour que la Convention de Paris dépend de
l’article 104 du Traité de Versailles et que, partant, la Pologne
et la Ville libre ne pourraient modifier cette Convention en
dehors du cadre établi par l’article 104.

Cette thèse ne me semble guère fondée. L'article 104 du
Traité de Versailles charge les Principales Puissances alliées
et associées de négocier les termes d’une convention entre le
Gouvernement polonais et la Ville libre, et indique les points
sur lesquels la convention devra porter ou les buts qu’elle se
proposera d'atteindre. Or, cette Convention — qui est la Con-
vention de Paris du 9 novembre 1920 — prévoit expressément
à l'article 40, alinéa premier, la possibilité de modifications
par accord entre la Pologne et la Ville libre. Rien, donc, ne
s’oppose à ce que la Pologne dispose des droits que lui recon-
naît ladite Convention, droits, d’ailleurs, qui lui ont été recon-
nus dans son intérêt particulier, alors que les intérêts de la
Ville libre sont garantis suffisamment par la protection de la
Société des Nations.

10. — Ad b) Ceci posé, et puisque la Ville libre serait membre
de l'Organisation internationale du Travail avec le consente-
ment de la Pologne — consentement auquel ne se serait pas
opposée la Société des Nations —, la question qui se pose
n'est plus celle de savoir si le statut juridique actuel de la
Ville libre est compatible avec la qualité de membre de l'Orga-
nisation internationale du Travail, mais plutôt celle de savoir
quelles modifications entraînerait cette qualité dans le statut
tel qu’il existe actuellement.

A cet égard, il y a lieu d'observer ce qui suit.

Il est hors de doute que, *si l’on est membre de l’Organisa-
tion internationale du Travail, on est tenu d'accomplir toutes
25 OPINION INDIVIDUELLE DE M. ANZILOTTI

les obligations que la Partie XIII du Traité de Versailles
impose aux membres de cette Organisation. Le consentement
de la Pologne ne saurait donc être donné avec des limitations
ou réserves qui mettraient la Ville libre dans l'impossibilité
d'accomplir telle ou telle obligation. Il y a lieu plutôt de
dire que le consentement valablement donné aurait pour effet
d'autoriser la Ville libre à faire tout ce qui est nécessaire
pour exécuter ses devoirs, méme si cela impliquait une limi-
tation des droits qui reviennent actuellement à la Pologne en
ce qui concerne la conduite des affaires extérieures de Dantzig.
Un consentement qui n'aurait pas cette portée n’en serait
pas un.

Par contre, lorsqu'il ne s’agit pas de l’accomplissement
d'obligations, mais de l’exercice de droits que chaque membre
est libre d’exercer ou non, rien ne s’oppose à ce que la
Pologne garde vis-a-vis de la Ville libre les pouvoirs et préro-
gatives que lui reconnaissent les dispositions en vigueur.
Du moment où un membre est libre de faire ou ne pas faire
quelque chose, il doit s’abstenir de le faire si des obligations
qu’il a valablement contractées l’exigent. Il manquerait d’ail-
leurs toute raison pour donner au consentement de la Pologne
une portée plus étendue que l'autorisation à accomplir les
devoirs de membre: seules des manifestations de volonté non
équivoques de la part de la Pologne pourraient avoir des
conséquences allant au delà de pareille autorisation.

Il va sans dire que tout cela ne veut nullement exclure
que la question puisse être réglée — sous réserve du droit
de veto de la Société des Nations — par des accords préa-
lables entre la Pologne et la Ville libre. J'ai voulu tout simple-
ment indiquer quelles. pourraient être les lignes générales de
tels accords et quels seraient les principes applicables au cas
où ces accords n’existeraient pas ou ne régleraient pas tel ou
tel point. C’est sur ce terrain que la Cour aurait pu donner
les indications que les intéressés lui avaient demandées et qui,
seules, auraient peut-être permis d'atteindre des résultats
pratiques.

 

II. Un examen général de la question s'arrête nécessaire-
ment à ce point. Ce n’est qu'à titre d'exemple ou d’appli-
cation que je mentionnerai quelques-unes des questions qui
ont fourni la matière aux discussions des intéressés.
26 OPINION INDIVIDUELLE DE M. ANZILOTTI

Tl est clair, par exemple, qu’au point de vue auquel je
me place, il est inutile d'examiner si la participation à la
Conférence générale des membres rentre ou non dans la sphère
des «affaires extérieures » au sens de l’article 104 du Traité
de Versailles et de la Convention de Paris Une chose est
certaine, à savoir que les membres de l'Organisation inter-
nationale du Travail doivent pouvoir participer soit à la Confé-
rence générale, soit, éventuellement, au Conseil d'administration
du Bureau international du Travail. Il est également certain
que cette participation doit avoir lieu suivant les règles des
articles 389 et 393. Le jour où la Ville libre serait devenue
membre de l'Organisation avec le consentement de la Pologne,
celle-ci ne pourrait certainement pas lui opposer les règles
actuellement en vigueur en ce qui concerne la représentation
de la Ville libre aux conférences internationales pour l’empé-
cher de nommer ses propres délégués ; et cela même si l’on
admet que la Conférence générale des membres rentre dans
la catégorie des conférences internationales. Rien, par contre,

x

n'empêche que la Ville libre s'engage à soumettre la désigna-

tion de ses propres délégués à l'approbation préventive du
Gouvernement polonais.

De même, pour ce qui concerne le règlement judiciaire
des différends, si l’on est d'avis que la juridiction instituée
par l’article 423 du Traité de Versailles prime toute autre
juridiction prévue par des accords particuliers entre les membres,
on doit admettre que la Pologne, en donnant son consen-..
tement à l'admission de la Ville libre dans Organisation
du Travail, consentirait par là même à substituer la juridic-
tion de la Cour à celle prévue aux articles 103 du Traité
de Versailles et 39 de la Convention de Paris; bien entendu
pour les seuls différends auxquels a trait l’article 423. Et la
Société des Nations, en ne faisant pas usage de son droit
de veto, renoncerait également à toute objection tirée de
l’article 103 du Traité de Versailles.

Aucune modification ne semble par contre nécessaire en
‘ce qui concerne la ratification des projets de conventions
élaborés par la Conférence générale des représentants des mem-
bres, et la déposition de plaintes conformément à l’article 411.
27. OPINION INDIVIDUELLE DE M. ANZILOTTI

Il est certain que chaque membre est libre de ratifier
ou non; il est également certain que le motif pour lequel
la ratification n'est pas donnée n’a aucune importance juri-
dique. Le Sénat de la Ville libre, auquel appartient le droit
de ratifier, pourra donc toujours s'assurer du consentement
de la Pologne et devra refuser son approbation au projet
de convention si le consentement n’est pas donné. De même,
rien ne s'oppose à ce que la Ville libre ne dépose pas une
plainte au Bureau international du Travail contre un autre
membre, si ce n’est avec le consentement et par l'inter-
médiaire du Gouvernement polonais.

12. — Sous les réserves et avec les limitations résultant
de ce qui a été précédemment exposé, la conclusion à laquelle
je suis arrivé est donc que le statut juridique spécial de la
Ville libre de Dantzig permet à la Ville libre d’être membre
de l'Organisation internationale du Travail.

(Signé) D. ANZILOTTI.
